Title: To George Washington from Continental Artillery Officers, 10 February 1778
From: Continental Artillery Officers
To: Washington, George



[Valley Forge, 10 February 1778]

The Memorial of the Officers of Artillery now in Service at the Park of Artillery Humbly Sheweth—That it is with pain we address your Excellency upon the disagreeable Subject before us; Your Excellency’s Ears have been so often wounded of late With Complaints that we wou’d rather sooth & Suppress our present Uneasiness than to trouble you with them at this time: But to remain silent We Concieve wou’d be Tacitly Consenting to Measures that in the end must Prove destructive to Our Corps. the wellfare of which we have much at Heart, and the Credit of which it is Our duty and Study to Support.
We wou’d reprisent to your Excellency that much Uneasiness has arisen in the Corps of Artillery and much Injustice done to the Officers of that Corps by the late Promotion of Captain Duplicis to the Rank of Lieut. Col. Therein. we wou’d wish to see every Officer Regularly Promoted in his Line, Except where the Character of an Officer is Exceptionable. we Cannot Conceive that Captain Duplicis’s Service as an Artillery officer are by any means adequate to the rapid Promotion which is given to him, it is said as a reward for such Services; that the only opportun[it]y he ever had (that we know of) of Exerting Himself in the line of his duty was at the Action of Fort Mercer; from The Information of Artillery Officers in that Action with him his Conduct Appears to us to be far from Meriting so great areward as the Promotion from a Captain to a Lieut. Col. (tho’ we wou’d not wish to derogate from Captn Duplicis’s Character as a brave Officer but only to point at his Conduct as an Artillery Officer)—we Conceive that Captn Duplicis is one of the youngest Captains in the Corps—and was not Intitled to so rapid A rise over the heads of many good Officers who have served their Country with Credit since the first stages of the present Controversey. and we flatter Ourselves it will Appear to your Excellency upon Enquiry that many Officers Who are superseded by Captain Duplicis, have a full greater Claim to merit from their services, and who tho’ they Claim no Merit from foreign services. Yet deserve much from their Indefatigable Exertions in the Service of their Country.
We wou’d further represent to your Excellency that we Conceive it

Unjust and ungenerous that Officers who have Entered into the Service of their Country from the purest Motives, who have been at the Expence and Labour of Recruiting and disciplining men for the good of that service should be Superseded and have the Credit of their labours wrested from their hands and the reward thereof lavishly thrown upon Others. the only Motive we have in Entering into the present laborious services is the good of our Country: the little notice taken of Officers, the scarcity of every Necessary in Camp added to the Many dangers and Hardships they have to Encounter is enough to discourage young Officers in the rugged paths of their duty If it was not for this Motive and the hopes of receiving as a reward of their Toils The promotion they are Intitled to in their line and thence Arrive to the Importance they see in their superiors. we need not tell your Excellency what Pain it must be to Officers who have had a right to Command Captn Duplicis during the last Campaign being older Officers and whose services intitle Them to Equal Merit, to be now under his Command from his late promotion they can never submit to it with Willingness or Chearfullness and without these their Obedience will render but little service. the promotion of young Officers Over the Heads of those who Command them always (Except in some Extraordinary Cases) Carries with it disgrace and dishonour which never fails to light on The Heads of those who Are left unnoticed: this has been a matter of Contention In all services particularly in ours in which we have seen it Contended from the General Officers down to the Subaltern. We are sorry to inform your Excellency that the whole Body of Officers feel dissatisfied and disgusted at this Rapid promotion of Captain Duplicis and Cannot think of Recognizing Him as a Lieut. Col. in their Corps or submitting to his Command as an Officer of that Rank.
We wou’d further represent to your Excellency as much Cause of Uneasiness that we have seen Offers of Rank so high as Major in the Corps Made to young Gentlemen Ignorant of the duty and Holding no Rank in the Army when Old Officers have been Neglected having raised Companies in the First Stages of the present dispute and still remain Captains thereof. Why the disposing of Commissions of so high a Rank should be left to the Disposal of any one person in the Corps we know not, and from the very Improper Application of that power we wou’d Argue the Impropriety of the Measure.
We wou’d further represent to your Excellency that Much Injustice has been done to Senr Officers of Artillery particularly by apart of Col. Crane’s Regiment under the Command of Major Ebenezer Stevens, the Officers most being Gentlemen of no former Rank in the Army, from an Arbitrary power lodged in Major Stevens to Appoint and Commission his Officers. these Gentlemen appointed and their Commissions

Antidated so as to Give them Rank in preference to Officers of long standing in the Corps.
We would further represent to your Excellency that it is painfull to us to see the Rank of the Army which is the Only Honourable Badge of Distinction lavishly Heaped on the Heads of the Staff of Our Army particularly in the Case of a Certain Mr Samuel French who Served us as a Sub Conductor of Military stores but a short time ago who now Enjoys the Rank of a Major in our Corps for his Services in that Line.
We would wish as the Corps of Artillery is an Independent Corps Certain Rules and Regulations similar to those in the Brittish and Other Services May be Establish’d for the good of Ours so as make the Corps as Respectable And servicable as possible.
We submit the whole to your Excellency’s superior Wisdom and We have no doubt but your Excellency’s Regard for the Corps will Induce you To Interfere in Our Complaints and Grant us such relief as shall be deemed Just and Honourable.
